Citation Nr: 1609430	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a genitourinary disorder, including a prostate disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran is represented by:  Virginia Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to September 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for tinnitus has been raised in a January 2011 written statement, and the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a genitourinary disorder has been raised during a December 2015 hearing before the Board, but neither issue has been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a genitourinary disorder, to include a prostate disorder, is addressed in the remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's original claims of entitlement to service connection for bilateral hearing loss and a left knee disorder were denied in a December 2005 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.

2.  Evidence received since the December 2005 rating decision relates to unestablished facts regarding the Veteran's service connection claims and raises a reasonable possibility of substantiating those claims.  

3.  The probative evidence of record demonstrates that the Veteran's bilateral hearing loss is causally related to service.

4.  The probative evidence of record demonstrates that the Veteran's medial meniscus tear with osteoarthritis of the left knee is causally related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and a left knee disorder is new and material, and therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156 (2015).

2.  Bilateral hearing loss was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).

3.  A medial meniscus tear with osteoarthritis of the left knee was incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Previously Denied Service Connection Claims

In July 2005, the Veteran filed claims of entitlement to service connection for bilateral hearing loss and a left knee disorder, which were denied in a December 

2005 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal.  As such, the December 2005 rating decision is final.  See 38 U.S.C.A. § 5107.

The Veteran filed a claim to reopen service connection for bilateral hearing loss in November 2009 and a claim to reopen service connection for a left knee disorder in April 2010.  In a September 2010 rating decision, the RO reopened the claims, but denied them on the merits.  Regardless of what the RO has done in this case, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the December 2005 rating decision, the substantive evidence of record consisted of service treatment records and VA treatment records.  The RO denied the Veteran's claims because the record did not show that the claimed disabilities were related to service.  Since the December 2005 rating decision, the record includes updated VA and private treatment records, written statements from the Veteran's spouse and fellow service members, two VA examination reports, two private medical opinions, and an April 2013 decision of the Army Board for Correction of Military Records, which shows the Veteran was awarded a Purple Heart.

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as the new evidence relates to establishing a link between the claimed disabilities and service, the Board finds that this evidence is material.  Because the Veteran has submitted both new and material evidence, the 

claims of entitlement to service connection for bilateral hearing loss and a left knee disorder are reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The evidence of record contains current diagnoses of bilateral hearing loss meeting the definition of a disability for VA compensation purposes.  See 38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise from gunfire, mortars, and explosions while serving in combat in Vietnam.  In support of this, the Veteran submitted several written statements from fellow service members detailing the various types of acoustic trauma to which they were exposed.  Additionally, during a December 2015 hearing before the Board, the Veteran testified that he received a Purple Heart for injuries he sustained, including bleeding from his ears, after his armored personnel carrier hit a landmine in October 1970.  He also denied any post-service occupational noise exposure and testified that he wore earplugs when hunting and mowing the lawn.  Personnel records confirm that the Veteran served in the Republic of Vietnam, received a Purple Heart, and worked as a combat engineer, which carries a high probability of noise exposure.  Accordingly, the Board finds that the record contains competent, credible evidence of in-service noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

During an August 2010 VA examination, the Veteran reported in-service noise exposure from mine explosions, artillery fire, demolition work, heavy equipment, helicopters, weapons firing, mortar fire, and exploding enemy ordnance.  As a civilian, the Veteran stated that he worked for the United States Forestry Service for 31 years and reported a history of hunting and recreational use of firearms.  He denied any hearing problems prior to service and stated that he subsequently experienced difficulty understanding conversational speech, particularly in the presence of background noise.  The diagnosis was normal hearing through 100 Hertz, sloping to a severe and moderate-severe high frequency sensorineural hearing loss.  The examiner provided the following etiological opinion:

Review of the [claims] file revealed no audiometric testing from the time of induction.  A test is available from the Veteran's separation examination; however, it is unlikely that the testing official used [one decibel] increments during the separation audiogram.  That being the case, the audiometric results at the time of separation cannot be looked upon for true and reportable thresholds.  

A test is available from within one year of the Veteran's separation time showing normal hearing; but since there is no induction audiogram present, there is no way to know if there was a shift in hearing thresholds.  All other testing was performed after the Veteran had completed his active duty role as a combat engineer unit commander.  That being the case, a determination regarding hearing loss also cannot be given without resorting to speculation.  

A February 2012 private audiology treatment record indicates that the Veteran reported longstanding hearing loss and tinnitus.  He stated that he experienced difficulty understanding speech, particularly in the presence of background noise, over the telephone, and when the speaker had a high-pitched voice.  The Veteran also reported serving as a combat engineer in Vietnam.  The audiologist provided the following opinion:

After talking with [the Veteran] and examining statements from officers in his chain of command, I feel that it is more likely than not that his hearing loss and tinnitus was caused by the acoustic trauma during his military service in Vietnam.  He does not recall any members from either side of his family with hearing loss prior to old age.  He has no history of ear infections, ear draining, or otalgia.  

The Board finds the February 2012 private medical opinion to be probative, as it is supported by a rationale and a reasoned medical explanation.  Although the August 2010 VA examiner was unable to provide an etiological opinion without resorting to speculation, the examiner did not opine that the Veteran's hearing loss was unrelated to service.  Thus, there is no evidence of record disassociating the Veteran's hearing loss from service.  Moreover, the Veteran denied post-service occupational noise exposure; reported wearing hearing protection during recreational noise exposure; had no family history of premature hearing loss; and had no history of ear infections, ear draining, or otalgia.  Therefore, resolving any 

doubt in favor the Veteran, the Board finds that the probative evidence of record demonstrates that his hearing loss was incurred during service.  Accordingly, service connection for bilateral hearing loss is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

III.  Entitlement to Service Connection for  Left Knee Disorder

The Veteran seeks service connection for a left knee disorder, which he contends was caused by injuries he sustained during service.  The evidence of record includes a current diagnosis of a medial meniscus tear and osteoarthritis of the left knee.  See Degmetich, 104 F.3d at, 1333.

With respect to an in-service event or injury, the Veteran asserts that he injured his left knee in Vietnam in October 1970 after being thrown from an armored personnel carrier which hit a landmine.  Service treatment records show no complaints of or treatment for a left knee injury.  However, in the case of a veteran who engaged in combat with the enemy in active service during a period of war, "[VA] shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran."  38 U.S.C.A. § 1154(b); see also Dalton, 21 Vet. App. at 37.  "Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  38 U.S.C.A. § 1154(b).

Service personnel records indicate that the Veteran served as a combat engineer in the Republic of Vietnam and "was injured when riding a vehicle which struck a mine" sometime between September 1970 and January 1971.  In a November 2012 written statement, a fellow service member indicated that he witnessed the Veteran injure his left leg after his armored personnel carrier hit a landmine.  He further stated that he transported the Veteran to a treatment facility and observed the Veteran walk with a limp for the remainder of his tour of duty.  Moreover, the Veteran received a Purple Heart for injuries he sustained as a result of his armored 

personnel carrier hitting a landmine.  According to an April 2013 decision of the Army Board for Correction of Military Records, the Veteran's duties as a company commander involved engineer land clearing in a combat zone with potential daily contact with active enemy forces.  The decision also indicates that service personnel records confirmed that a casualty report was prepared on the Veteran in October 1970.  Based on the foregoing, the Board finds the Veteran's statements to be credible evidence of a left knee injury during service.  See 38 U.S.C.A. § 1154(b).   

A June 2004 VA treatment record indicates that the Veteran reported a history of left knee pain.  He denied any recent knee injuries, but stated that it was "banged up in Vietnam."  The treatment provider observed tenderness about the left knee, medially, and the assessment was knee pain.  

In an April 2015 written statement, the Veteran's spouse indicated that she observed the Veteran complain of left knee problems ever since she met him in 1975.  She further indicated that the Veteran did not sustain any injuries to his left knee since that time.

During an August 2010 VA examination, the Veteran reported being thrown against the copula of an armored personnel carrier and hitting the ground after the vehicle hit a landmine.  He recalled sustaining injuries to his left knee, including bruises, cuts, pain, and swelling.  He stated that he went to the battalion aid station, where his wound was cleaned, dressed, and wrapped.  Thereafter, he returned to duty, but stated that he continued to experience pain.  After service, he reported progressively worsening intermittent left knee pain, which he finally sought treatment for in 2004.  Magnetic resonance imaging (MRI) performed in 2004 revealed multiple abnormalities, including arthritis and a meniscal tear.  X-rays performed during the VA examination revealed mild patellofemoral and medial knee choice degenerative change and small knee joint accumulation.  The diagnosis was mild degenerative arthritis and tear of the medial meniscus, and the examiner provided the following etiological opinion:

The condition/disability [of] mild degenerative arthritis and tear of medial meniscus is not caused by or a result of 

activities in service as [a] jumpmaster and parachutist.
There is no documentation in [the service medical records] of the injury he describes although there is documentation of his exposure to dangerous situations which could cause such injuries.  There are several exams after the 1970 date that record normal lower extremities and no complaint of knee problems.  There is no documented continuity of care from 1970 to 2004 at [which] time he had the MRI.  He was able to function in the Reserves and worked for the U.S. Forestry Service for 31 years.  

In January 2011, the Veteran submitted the following private medical opinion:

[The Veteran] informed me that the initial injury was in 1970 while in the military service in Vietnam.  Based on the results of the MRI that was conducted [in June] 2004, I found the injury to be many years old and believe the 1970 date of injury to be truthful.

In December 2015, the Veteran submitted, in relevant part, the following May 2014 addendum to the above-referenced opinion:

I had performed an orthopedic evaluation on [the Veteran] in 2004 for complaints of left knee pain.  At that time he reported an injury [in October] 1970 when he was injured when his [armored personnel carrier] hit a landmine.  At that time he apparently was treated for a left knee injury and damage to his hearing.  He underwent an MRI scan of his left knee which showed a complex tear of the posterior horn of the medial meniscus along with degenerative changes of the left knee.  He denied having any recent injury to his left knee at this time.  He subsequently 

presented to me reports from fellow military personnel who noted [the Veteran] to be limping on his left lower extremity following treatment.  There were witnesses to the explosion which resulted in the injuries. . . .  He also presents evidence of a Purple Heart which was awarded for injuries sustained during military service which include injury to the left knee. . . .  In my opinion and to a reasonable degree of medical certainty, [the Veteran's] left knee problem originated from the injury he reports from October 1970.  

A review of the record reveals conflicting competent medical opinions addressing the etiology of the Veteran's left knee disorder.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board finds the May 2014 private medical opinion to be probative, as it is supported by a rationale.  The Board assigns less probative value to the opinion of the VA examiner because the examiner relied primarily on the fact that periodic physical examinations performed after 1970 revealed normal lower extremities and no complaints of knee problems.  However, the record does not show that imaging studies were ever performed during any of those examinations, and the Veteran's private treatment provider indicated that the injury observed on the 2004 MRI appeared to be many years old.  Moreover, the Veteran consistently denied any post-service knee injuries, and the VA acknowledged that "there is documentation of [the Veteran's] exposure to dangerous situations which could cause such injuries."  Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the probative evidence of record demonstrates that the Veteran's medial meniscus tear with osteoarthritis of the left knee was incurred during service.  Accordingly, service connection is warranted.  See Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for a medial meniscus tear with osteoarthritis of the left knee is granted.


REMAND

The Veteran seeks service connection for a genitourinary disorder, to include a prostate disorder.  During the December 2015 hearing before the Board, the Veteran testified that he first experienced urinary and prostate problems during service.  Specifically, he stated that prior to returning from Vietnam, he was treated for an inability to urinate at the 67th Evacuation Hospital and received rectal suppositories.  He further testified that shortly after returning from Vietnam, he again sought treatment for the same symptoms from a private treatment provider in North Carolina.  Thereafter, he reported intermittent problems urinating and waking during the night to urinate.  He indicated that around 2004, a VA treatment provider advised him that he was unable to empty his bladder completely, and the treatment provider recommended surgery.    
	 
In support of his service connection claim, the Veteran submitted service treatment records from the 67th Evacuation Hospital dated May 1970 to June 1970.  The records show that the Veteran complained of left lower quadrant abdominal pain and nausea.  It was noted that the Veteran appeared ill, and a treatment provider observed slight rectal tenderness and a normal prostate.  Various tests were ordered, including a urine culture and a prostatic massage.  The diagnosis upon discharge was a nonspecific febrile illness.

A review of the claims file reveals no records of treatment from the 67th Evacuation Hospital, other than those submitted by the Veteran.  Additionally, there is no indication in the record that a specific request for such records was made.  As clinical records are sometimes stored separately from service treatment records, the Board finds that a remand is necessary in order to make a separate request for the Veteran's records of treatment at the 67th Evacuation Hospital.  See 38 C.F.R. § 3.159(c)(2) (2015); see also M21-1MR Part III, Subpart iii, 2.A.2.c.

VA treatment records show numerous complaints of and treatment for "a long history of" lower urinary tract symptoms, including frequency, nocturia with decreased void volume, urgency, low flow, and post-void dribbling.  The record also shows current diagnoses of benign prostatic hyperplasia (BPH), with urinary obstruction and incomplete bladder emptying.

The Veteran has not received a VA examination pursuant to his service connection claim for a genitourinary disorder.  The Veteran's assertions that he experienced intermittent urinary problems since service are competent evidence as to the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Because there is at least an indication that a current genitourinary disorder may be related to his active duty, and there is no competent medical evidence of record addressing the etiology of such disorder, the Board finds that a remand is necessary in order to provide the Veteran with a VA examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Finally, the claims file contains VA treatment records dated June 2004 through July 2005 and September 2007 through August 2015.  A January 2010 VA treatment record for a genitourinary disorder indicates that the Veteran had a past medical history of BPH.  Thus, it appears that there may be outstanding VA treatment records from July 2005 through September 2007 which have not been associated with the claims file.  Therefore, on remand, the RO must obtain any outstanding records of treatment at the VA Medical Center in Salem, Virginia.

Accordingly, the case is remanded for the following action:

1. The RO must obtain all records of treatment from the VA Medical Center in Salem, Virginia, dated July 2005 through September 2007 and from August 2015 to the present.   All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine whether a genitourinary disorder is related to his military service.  The claims file, including all electronic records and any records received pursuant to this Remand, must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical evaluation, a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any previously or currently diagnosed genitourinary disorder or prostate disorder is related to the Veteran's military service, to include as due to exposure to Agent Orange.  In doing so, the examiner must specifically consider and discuss the Veteran's service treatment records showing a three-day hospitalization from May 1970 to June 1970.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for a genitourinary disorder, to include a prostate disorder, must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


